     CASE 0:13-cv-03451-SRN-HB Document 4740 Filed 12/04/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


In Re: RFC and ResCap Liquidating Trust             Court File No. 13-cv-3451 (SRN/HB)
Litigation

                                                      NOTICE OF HEARING ON
This document relates to:                            PLAINTIFF’S MOTION FOR
                                                     PREJUDGMENT INTEREST
ResCap Liquidating Trust v. Home Loan
Center, Inc., No. 14-cv-1716 (SRN/HB)


      PLEASE TAKE NOTICE that the undersigned, on behalf of Plaintiff ResCap

Liquidating Trust, will bring Plaintiff’s Motion for Prejudgment Interest for hearing

before United States District Judge Susan Richard Nelson in Courtroom 7B, United

States District Court, 316 North Robert Street, St. Paul, Minnesota, at a date and time to

be determined.
    CASE 0:13-cv-03451-SRN-HB Document 4740 Filed 12/04/18 Page 2 of 2



Dated: December 4, 2018

FELHABER LARSON                           QUINN EMANUEL URQUHART
                                          & SULLIVAN, LLP
By: /s/ Jessica J. Nelson                 Peter E. Calamari (pro hac vice)
Donald G. Heeman, #286023                 Jennifer J. Barrett (pro hac vice)
Jessica J. Nelson, #347358                Sascha N. Rand (pro hac vice)
Randi J. Winter, #391354                  Deborah K. Brown (pro hac vice)
220 South Sixth Street, Suite 2200        Isaac Nesser (pro hac vice)
Minneapolis, MN 55402-4504                51 Madison Avenue, 22nd Floor
Telephone: (612) 339-6321                 New York, NY 10010
Facsimile: (612) 338-0535                 Telephone: (212) 849-7000
dheeman@felhaber.com                      Facsimile: (212) 849-7100
jnelson@felhaber.com                      petercalamari@quinnemanuel.com
rwinter@felhaber.com                      jenniferbarrett@quinnemanuel.com
                                          sascharand@quinnemanuel.com
                                          deborahbrown@quinnemanuel.com
                                          isaacnesser@quinnemanuel.com

                                          QUINN EMANUEL URQUHART
                                          & SULLIVAN, LLP
                                          William C. Price (pro hac vice)
                                          Anthony P. Alden (pro hac vice)
                                          Matthew Scheck (pro hac vice)
                                          865 S. Figueroa Street, 10th Floor
                                          Los Angeles, CA 90017
                                          Telephone: (213) 443-3000
                                          Facsimile: (213) 443-3100
                                          williamprice@quinnemanuel.com
                                          anthonyalden@quinnemanuel.com
                                          matthewscheck@quinnemanuel.com

                   Attorneys for Plaintiff ResCap Liquidating Trust




                                          2
